Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00839-CV

                                 BELL SUPPLY COMPANY LLC,
                                   Appellant and Cross-Appellee

                                                   v.

                   MAJESTY INVESTMENT LLC d/b/a Clear Creek Equipment,
                              Appellee and Cross-Appellant

                      From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 12-09-00191-CVK
                               Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 26, 2014

JOINT MOTION TO DISMISS GRANTED; DISMISSED

           The parties filed an agreed motion to dismiss this appeal. We grant the motion. See TEX.

R. APP. P. 42.1(a)(2). All pending motions and the appeal are dismissed.

           The motion does not disclose an agreement of the parties regarding the assessment of costs;

accordingly, all costs of appeal will be assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).


                                                        PER CURIAM